DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following informality: on lines 1 – 2 of the abstract, “as aspect” should be “an aspect.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urabe (Japanese Patent Publication No. 2016-035992).
Regarding claim 1, in Figure 1E, Urabe discloses a printed wiring board comprising: a base film (1) having insulation properties; and a conductive pattern (comprising layers 2, 5) including a plurality of wiring portions (2, 5) laminated, the conductive pattern running on at least one surface of the base film, wherein each wiring portion includes a first conductive portion (5) and a second conductive portion (2) coating an outer surface of the first conductive portion, wherein an average width of each wiring portion is 10 µm or greater to 50 µm or smaller (the average width of the conductive pattern 2 matches an average interval of the resist pattern 4, paragraph [0043]; and the average interval of the resist pattern 4 is between 10 µm to 30 µm, paragraph [0036]), and an average thickness of the second conductive portion is 1 µm or greater to smaller than 8.5 µm (the height, or thickness, of the conductive pattern 2 is between 5 µm to 100 µm, paragraph [0044]), and wherein the first conductive portion includes a conductive foundation layer (5) laminated on the at least one surface of the base film, and an average thickness of the conductive foundation layer is 50 nm or greater to 2 µm or smaller (the thickness of conductive layer 5 is between 0.1 µm to 10 µm, paragraph [0027]).   
Regarding claim 2, Urabe discloses wherein an average interval of each wiring portion is 3 µm or greater to 20 µm or smaller (paragraphs [0036] and [0043]). 
Regarding claim 3, Urabe discloses wherein a ratio of an average width of an upper surface to an average width of a bottom surface of the first conductive portion is 0.5 or greater to 1.0 or smaller (conductive pattern 5 has an uniform width, thus the ratio is 1.0, Figure 1E), and a ratio of the average width of an upper surface to an average width of a bottom surface of each wiring portion is 0.7 or greater to 1.5 or smaller (conductive patterns 2 and 5 have an uniform width, thus the ratio is 1.0, Figure 1E). 

Regarding claim 4, Urabe discloses wherein a ratio of an average height of each wiring portion to an average height of the first conductive portion is 1.05 or greater to 5 or smaller (Figure 1E). 
Regarding claim 5, Urabe discloses wherein a side view of an outer shape of the first conductive pattern is substantially a divergent trapezoidal shape (Figure 1E).
Regarding claim 6, Urabe discloses wherein a side view of an inner shape of the second conductive portion is substantially a divergent trapezoidal shape (Figure 1E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847